RECE|VED IN
CGURT OF CF{HVHNAL APPEALS

0
usc 102015 02 @33 05162{/

December 7/ 2015 ' `
Ab¢’ ACOSfa, Clerk

Abel Acosta, Clerk ' ` RE: Tr-Ct.No;~WlO-le98-U(A)
Court of Criminal Appeals WlO-55874-U(A)
P.O.Box 123084.Capital Station WO9-73040-U(A)

Austin, Texas 78711 W09-20518-U(A)

C.C.A.NO. WR-82,653-Ol
WR-82,653-02
WR-82/653-O3
WR-82/653-O4

Dear Clerk,

I'm directing this letter to your office seeking a copy of
the docket sheet(s) in the above referenced cause numbers.

I'm requesting all entries of all filings submitted by me,
the dates of such filings, and the actions taken by the
Court.

Any attention and prompt response given to this request is
greatly appreciated.

<jncere::%jé%?%`_

Terrj€ Sheltoj

l#48©475 Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351

Cc: file